Taylor, C. J.
There can be no doubt of the sufficiency of this service, under the act of 1799, C. 8—the words of which are, that no action of ejectment shall abate by the death of the defendant, but the same may be revived by serving on the guardian within two terms after his decease a copy of the declaration, with notice to appear and defend the suit; and after such service the suit shall stand revived. This is in the case where the heirs are infants as they are here.—Now this service was made within the second term after the death of the defendant, and is consequently within time.